Evans, J.
A railroad company is liable for any damage done to persons, stock, or other property by the running of its trains, unless the company shall make it appear that its agents exercised all ordinary and reasonable care and diligence; but a charge that “ where stock is upon the track or in danger of being killed, ordinary diligence and reasonable care would require the railroad company to do all that they could to slow up or stop their train, rather than to kill the stock,” is erroneous ; the definition given of ordinary care imposed extraordinary diligence on the company. W. & A. R. v. King, 70 Ga. 261. Judgment in each case reversed.

All the Justices concur.